DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Applicant’s election without traverse of claims 1-4, 6-15, 17, and 19-20 in the reply filed on 01/05/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Referring to claim 1, it states the limitations of “a fluid,” “ingress of fluid,” “egress of fluid,” “fluid entering the chamber interior.” Claim 1 also states “the fluid” in the last paragraph on page 18. It is unclear which of the fluids this is referring to. 
Referring to claim 6, it states the limitation of “the fluid is being supplied.” It is unclear which fluid this is referring to.
Referring to claim 8, it states the limitation of “the fluid.” It is unclear which fluid this is referring to.
Claim 8 recites the limitation "the patient" in page 19.  There is insufficient antecedent basis for this limitation in the claim.
Referring to claim 12, it states the limitation of “the fluid is being supplied.” It is unclear which fluid this is referring to.
Referring to claim 6, this is considered to be indefinite as it is unclear if the intravenous fluid source and patient are being claimed or not.
Referring to claims 8 and 12, this is considered to be indefinite as it is unclear if the patient is being claimed or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5961700, hereinafter referred to as Oliver.
Referring to claim 1, Oliver teaches an apparatus for removing air from a fluid (removing gas and particulates from fluids; column 1 lines 5-10), the apparatus comprising: 
a vertically oriented chamber having longitudinally spaced top and bottom chamber portions separated by a chamber sidewall (figure 2 shows 
a fluid inlet provided through the chamber sidewall and configured to selectively permit ingress of fluid to the chamber interior (inlet line 4 have Luer connectors which are known in the art and allow the inlet line to be attached to a source of fluid, meaning that it can also be detached which would selectively permit an ingress of fluid to the chamber; column 3 lines 38-44), the fluid inlet being oriented at a tangent to the chamber sidewall, such that fluid entering the chamber interior through the fluid inlet is directed laterally between the chamber sidewall and the chamber centerline (inlet port 16 directs inflowing fluids into the chamber in a direction tangent to the outer wall of the chamber; column 3 lines 50-54); 
a fluid outlet located proximate the bottom chamber portion and configured to selectively permit egress of fluid from the chamber interior (Particulate filter 30 is in the bottom portion of chamber 14 and would selectively permit fluid flow from the chamber interior as taught in column 4 lines 16-30. Another outlet that would selectively allow for fluid to leave is 
and an air release structure located proximate the top chamber portion and configured to selectively release accumulated air from the chamber interior (valve seat 26 and opening 28 allows gas through when the gas pressure in the area between the membrane and the flexible cover is greater than atmospheric; column 4 lines 2-9); 
wherein fluid entering the chamber interior through the fluid inlet achieves a vortex motion during travel downward to the fluid outlet (inlet port 16 directs inflowing fluids into the chamber in a tangent direction to form a vortex flow in the fluid; column 3 lines 50-54), the vortex motion prompting release of air from the fluid (gasses present in the inflowing fluids separate; column 3 lines 54-56), the accumulated air collecting adjacent the air release structure for selective release (if the gas pressure in the cap is lower than atmospheric, the cover will be pressed against the valve seat such that air cannot pass through the hole; column 4 lines 6-10).
Referring to claim 2, Oliver teaches the fluid outlet is located in the bottom chamber portion (bottom of filter 30 or float 38 is at the bottom chamber portion).  

Referring to claim 6, Oliver teaches the apparatus being arranged in a fluid path between a fluid source and a patient to whom the fluid is being supplied (column 3 lines 38-45 teaches that the inlet line is connected to a source of fluid and the outlet line is attached to a patient line).
The limitation of “an intravenous fluid source” is considered to be intended usage. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).
Referring to claim 7, Oliver teaches a selectively operable fluid inlet valve for selectively permitting fluid ingress to the chamber interior via the fluid inlet (the inlet line 4 has a Luer connection which can be considered the inlet valve as it is able to stop or allow fluid flow depending on if it is attached to a fluid source).  
Referring to claim 8, Oliver teaches a selectively operable fluid outlet valve for selectively permitting fluid passage via the fluid outlet (The 
Referring to the limitation “to the patient receiving the fluid,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 9, Oliver teaches a selectively operable air release valve (valve seat 26 and opening 28 allows gas through when the gas pressure in the area between the membrane and the flexible cover is greater than atmospheric; column 4 lines 2-9) into ambient space via the air release structure (figure 1 shows that the top of the device 2 is open to ambient air).  
Referring to the limitation “for selectively permitting release of accumulated air from the chamber interior,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it 
Referring to claim 12, Oliver teaches an air detector located in a fluid path between the fluid outlet and a patient to whom the fluid is being supplied (if the fluid outlet is the bottom of particulate filter 30, then the checkvalve of float 38 is considered to be the air detector as it can be used to sense air as taught in column 1 lines 43-51).  
Referring to claim 13, Oliver teaches an air sensor for detecting accumulated air in the chamber interior (Device is able to tell the gas pressure in the cap and open and close depending on it, which would be related to the accumulated gases in the device and therefore meet the requirement of being an air sensor as taught in column 3 line 57 to column 4 line 15. The checkvalve can also function as an air sensor as taught in column 1 lines 43-51.).
Referring to the limitation “for detecting accumulated air in the chamber interior,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 

Referring to the limitations “for selectively permitting release of accumulated air from the chamber interior into ambient space via the air release structure” and “for selectively operating the air release valve responsive to the detected accumulated air in the chamber interior,” these are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Referring to claim 15, Oliver teaches method of removing air from a fluid (removing gas and particulates from fluids; column 1 lines 5-10), the method comprising: 

the chamber sidewall at least partially defining the chamber interior (vortex chamber 14), 
a fluid inlet provided through the chamber sidewall (inlet line 4), 
the fluid inlet being oriented at a tangent to the chamber sidewall (inlet port 16 directs inflowing fluids into the chamber in a direction tangent to the outer wall of the chamber; column 3 lines 50-54), 
a fluid outlet located proximate the bottom chamber portion (Particulate filter 30 is in the bottom portion of chamber 14 and float 38 can both be considered a fluid outlet), and 
an air release structure located proximate the top chamber portion (valve seat 26 and opening 28); 
selectively permitting ingress of fluid to the chamber interior via the fluid inlet (inlet line 4 have Luer connectors which are known in the art and allow the inlet line to be attached to a source of fluid, meaning that it can 
directing fluid entering the chamber interior through the fluid inlet in a direction laterally between the chamber sidewall and a longitudinally oriented chamber centerline (this is inherent to a tangent inlet); 
selectively permitting egress of fluid from the chamber interior via the fluid outlet (Particulate filter 30 is in the bottom portion of chamber 14 and would selectively permit fluid flow from the chamber interior as taught in column 4 lines 16-30. Another outlet that would selectively allow for fluid to leave is float 38 that forms a seal by means of a check valve as taught in column 5 lines 16-45.); 
imparting a vortex motion to fluid traveling through the chamber interior between the fluid inlet and the fluid outlet (inlet port 16 directs inflowing fluids into the chamber in a tangent direction to form a vortex flow in the fluid; column 3 lines 50-54);  
-21 -with the vortex motion, prompting release of air from the fluid traveling through the chamber interior to produce accumulated air (gasses present in the inflowing fluids separate; column 3 lines 54-56); 
collecting the accumulated air in the chamber interior adjacent the air release structure (if the gas pressure in the cap is lower than atmospheric, 
selectively releasing the accumulated air from the chamber interior via the air release structure (valve seat 26 and opening 28 allows gas through when the gas pressure in the area between the membrane and the flexible cover is greater than atmospheric; column 4 lines 2-9).  
Referring to claim 17, Oliver teaches sensing the presence of a predetermined amount of accumulated air in the chamber interior; and selectively releasing the accumulated air from the chamber via the air release structure responsive to the sensed presence of the predetermined amount of accumulated air (valve seat 26 and opening 28 allows gas through when the gas pressure in the area between the membrane and the flexible cover is greater than atmospheric; column 4 lines 2-9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 3, 6, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver.
Referring to claim 3, Oliver does not explicitly state the fluid outlet is located in the chamber sidewall longitudinally spaced from the bottom chamber portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fluid outlet location at an optimal position, such as in the chamber sidewall longitudinally spaced from the bottom chamber portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Referring to claim 6, Oliver teaches the apparatus being arranged in a fluid path between a fluid source and a patient to whom the fluid is being supplied (column 3 lines 38-45 teaches that the inlet line is connected to a source of fluid and the outlet line is attached to a patient line).
Oliver does not explicitly state the fluid source is an intravenous fluid source.
In re Leshin, 125 USPQ 416.
Referring to claim 10, Oliver does not explicitly teach at least one electromechanically operated valve. 
Oliver does teach a valve in the sense of the Luer connector for the fluid inlet, the float for the fluid outlet, and the valve seat 26 and opening 28 for the air release structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an electrometrically operated valve since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Referring to the limitation “each electromechanically operated valve cooperatively controlling fluid passage through a chosen one of the fluid inlet, the fluid outlet, and the air release structure,” this is considered to be 
Referring to claim 11, Oliver teaches a control system for selectively operating the at least one electromechanically operated valve (Luer connector can be operated by hand, and the other valve connections of 28 and float 38 are also controlled by the device itself).  
Referring to claim 19, Oliver does not explicitly teach the apparatus includes at least one electromechanically operated valve, the method including cooperatively controlling, with each electromechanically operated valve, fluid passage through a chosen one of the fluid inlet, the fluid outlet, and the air release structure.
Oliver does teach a valve in the sense of the Luer connector for the fluid inlet, the float for the fluid outlet, and the valve seat 26 and opening 28 for the air release structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an electrometrically operated valve since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the In re Venner, 120 USPQ 192.
Referring to claim 20, Oliver teaches selectively operating the at least one electromechanically operated valve with a control system (Luer connector can be operated by hand, and the other valve connections of 28 and float 38 are also controlled by the device itself).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 4900308, 8187466, 20170232173, 20170224887, 4806135, 5632894, 5707431, 5849065, 7517387, 5596982, 3771290, 4690762.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776